Citation Nr: 1327320	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2009, the Veteran testified before RO personnel.  In October 2010, the Veteran also testified at a videoconference hearing before an Acting Veterans Law Judge (VLJ).  Copies of both transcripts are of record. 

In March 2011, the Board reopened the Veteran's claim of service connection for a psychiatric disorder, recharacterized the issue on appeal to include PTSD (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and thereafter remanded the appeal for additional development. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

While the appeal was in remand status, the Board notified the Veteran that the Acting VLJ that conducted his October 2010 videoconference hearing was no longer employed by the Board and offered him an opportunity to have another hearing.  See 38 C.F.R. § 20.717 (2012).  In July 2013, the Veteran's representative notified the Board that the claimant wanted another hearing before a VLJ traveling to the RO (Travel Board hearing).  


To ensure compliance with due process requirements, this appeal is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

